*574Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about January 14, 2016, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of resisting arrest, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court providently exercised its discretion in adjudicating appellant a juvenile delinquent, rather than a person in need of supervision, and placing her on probation for 12 months with the requirement that she participate in services. This was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). An adjudication as a juvenile delinquent requires two findings. First, based on appellant’s plea, the court found that she had committed acts that, if committed by an adult, would be a crime (Family Ct Act § 342.2). Second, based on appellant’s reported history of attacks on her mother and others, violation of curfew, running away from home, truancy, gang involvement, and drug use, among other things, the court found that appellant was in need of a treatment program (Family Ct Act § 352.1). The court also noted that the statutory enforcement mechanisms available under a PINS adjudication are inadequate to ensure compliance with such a program (Matter of Edwin G., 296 AD2d 7, 11 [1st Dept 2002]). Accordingly, the court’s determination was a proper exercise of its discretion.
Concur — Acosta, J.P., Renwick, Manzanet-Daniels, Webber and Gesmer, JJ.